IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CAROL HOLNESS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2438

AMERICAN AIRLINES and
SEDGWICK/CMS,

     Appellees.
_____________________________/

Opinion filed May 3, 2017.

An appeal from an order of the Judge of Compensation Claims.
Gerardo Castiello, Judge.

Date of Accident: November 30, 2014.

Toni L. Villaverde of Toni L. Villaverde, PLLC, Coral Gables, for Appellant.

Clinton C. Lyons of Moran Kidd Lyons Johnson, P.A., Orlando, for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WINOKUR and M.K. THOMAS, JJ., CONCUR.